EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay Yin on 5/25/2022.

The application has been amended as follows: 

1] AMEND claim 1 as follows:

1. (Currently amended) A semiconductor device, comprising: 
a gate extension structure comprising a work function layer and a metal fill layer; 
a first source/drain feature and a second source/drain feature disposed over a substrate;
a vertical stack of channel members disposed over the substrate and extending between the first source/drain feature and the second source/drain feature along a direction; [and]
a gate structure wrapping around each of the vertical stack of channel members; and
an isolation structure extending along a sidewall of the gate extension structure, 
wherein the isolation structure comprises a fin spacer layer and a dielectric feature disposed over the fin spacer layer,
wherein a portion of the fin spacer layer extends along a sidewall of the dielectric feature,
wherein the work function layer in the gate extension structure is in direct contact with the first source/drain feature and the substrate.

2] AMEND claim 3 as follows:
3. (Currently amended) The semiconductor device of claim 1, further comprising a plurality of inner spacer features disposed on surfaces of the first source/drain feature, wherein the plurality of inner spacer features comprise silicon nitride, silicon oxycarbonitride, silicon carbonitride, silicon oxide, silicon oxycarbide, silicon carbide, or silicon oxynitride.

3] AMEND claim 5 as follows:
5. (Currently amended) The semiconductor device of claim 3, wherein the first source/drain feature comprises an inner layer and an outer layer in direct contact with the inner layer, wherein the gate extension structure is in direct contact with the outer layer, wherein the gate extension structure is spaced apart from the inner layer by the outer layer and the plurality of inner spacer features.

4] AMEND claims 7-9 as follows:
7. (Currently amended) The semiconductor device of claim [6] 1, wherein the gate extension structure is disposed between the first source/drain feature and the isolation structure.

8. (Currently amended) The semiconductor device of claim [6] 1, wherein the fin spacer layer comprises silicon nitride, silicon oxynitride, silicon oxycarbonitride, or silicon carbonitride, wherein the dielectric feature comprises silicon oxide.

9. (Currently amended) The semiconductor device of claim [6] 1, wherein the gate extension structure is in contact with the fin spacer layer, wherein the gate extension structure is spaced apart from the dielectric feature.

5] ENTER the amendment to claim 21 as filed in the Applicant’s reply dated 5/17/2022.

6] CANCEL claim 23.

7] AMEND claim 24 as follows:
24. (Currently amended) The semiconductor structure of claim [23] 21, wherein the source/drain feature comprises an inner layer and an outer layer, wherein the gate extension structure is in direct contact with the outer layer but is spaced apart from the inner layer.

8] ADD claim 26 as filed in the Applicant’s reply dated 5/17/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“wherein the isolation structure comprises a fin spacer layer and a dielectric feature disposed over the fin spacer layer, wherein a portion of the fin spacer layer extends along a sidewall of the dielectric feature” recited in claim 1,

“a first gate electrode of the first pull-down MBC transistor is in direct contact with a first source/drain feature of the second pull-up MBC transistor, wherein a second gate electrode of the second pull-down MBC transistor is in direct contact with a second source/drain feature of the first pull- up MBC transistor” recited in claim 10, and

“wherein the work function layer in the gate extension structure is in direct contact with the source/drain feature such that the gate extension structure is electrically coupled to the source/drain feature” recited in claim 21.

Van Dal et al. (PG Pub. No. US 2018/0323312 A1) teaches a semiconductor structure comprising an isolation structure (712) extending along a sidewall of a gate extension structure (fig. 33B: 712 extends along a sidewall of 730/740/750 over 604), wherein the isolation structure comprises a spacer layer (¶ 0070).
However, Van Dal does not teach the spacer layer comprises a fin shape, and the isolation structure further comprising a dielectric feature disposed over the fin spacer layer, wherein a portion of the fin spacer layer extends along a sidewall of the dielectric feature as required by independent claim 1.

Paul et al. (PG Pub. No. US 10,840,146 B1) teaches a static random access memory (SRAM) cell (col. 5 lines 50-55 & fig. 16), comprising:
a first pull-up multi-bridge-channel (MBC) transistor (transistor PU of CFET 100) and a first pull- down MBC transistor (transistor PD of CFET 100) coupled together to form a first inverter (col. 11 lines 27-48 & figs. 15B-16: PU and PD transistors of CFET 100 comprise multiple bridge nanosheet channels 38, and are coupled together to form inverter 100);
a second pull-up MBC transistor (transistor PU of CFET 102) and a second pull-down MBC transistor (transistor PD of CFET 102) coupled together to form a second inverter (col. 11 lines 27-48 & figs. 15B-16: PU and PD transistors comprise multiple bridge nanosheet channels 38, and are coupled together to form inverter 102);

a first pass-gate MBC transistor (col. 4 lines 52-55, col. 11 lines 43-46: 104, comprising multiple bridge nanosheet channels) coupled to an output of the first inverter and an input of the second inverter (fig. 16: 104 electrically coupled to output of CFET 100 and input of CFET 102); and
a second pass-gate transistor (col. 4 lines 52-55, col. 11 lines 43-46: 106, comprising multiple bridge nanosheet channels) coupled to an output of the second inverter and an input of the first inverter (fig. 16: 104 electrically coupled to output of CFET 102 and input of CFET 100).

However, Paul does not teach wherein a first gate electrode of the first pull-down MBC transistor is in direct contact with a first source/drain feature of the second pull-up MBC transistor, or a second gate electrode of the second pull-down MBC transistor is in direct contact with a second source/drain feature of the first pull-up MBC transistor, as required by independent claim 10.

Van Dal teaches a semiconductor structure comprising a source/drain feature (¶ 0076: epitaxial feature 714 disposed in source/drain region) being in physical contact with a gate extension structure (fig. 33B: 714 in physical contact with portion of 730 disposed over 604), but does not teach wherein the work function layer in the gate extension structure is in direct contact with the source/drain feature
such that the gate extension structure is electrically coupled to the source/drain feature as recited in independent claim 21. 
Pradhan et al. (PG Pub. No. US 2013/0256767 A1) teaches a gate extension structure (¶ 0053 & fig. 26: contact structure 190, extending into/over gate 162), the gate extension structure comprising a work function layer (¶ 0050: 184) directly contacting and electrically coupled to a source/drain feature (150/186).  However, Pradhan does not teach a vertical stack of channel members extending between first and second source/drain features, and a gate structure wrapping around each of the vertical stack of channel members as required by independent claims 1 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRIAN TURNER/               Examiner, Art Unit 2894